DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and SPECIES A reading on claims 1-10, in the reply filed on 05DEC2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods and SPECIES, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/988,517 filed on 03/12/2020 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 line(s) 1 sets forth the limitation “a crossover conduit”. It is unclear whether “a crossover conduit” of claim 7 is the same or different from “a first cross-flow conduit” of claim 1 line(s) 4. Please use a unique part identifier for each unique part (e.g. “second cross-flow conduit”) or use the same part identifier for antecedent basis.
Claim 9 line(s) 2 sets forth the limitation “the interior”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DESAI (US 20120000835).
Regarding claim 1, DESAI teaches a duplex strainer (title, Figs.) comprising:
a first strainer (Figs. 1,2 #210) comprising an inlet (Fig. 2 #212);
a second strainer (Figs. 1,2 #220) comprising an inlet (Fig. 2 #222);
a first cross-flow conduit (Fig. 2 #112) coupled to each of the first and second strainers to fluidically couple together the first strainer and the second strainer;
a first outlet conduit (Fig. 2 #214) coupled to the first strainer to receive strained fluid from the first strainer;
a second outlet conduit (Fig. 2 #224) coupled to the second strainer to receive strained fluid from the second strainer;
a first fluid control valve (Fig. 2 #140) disposed in the first outlet conduit to control a flow of the strained fluid from the first strainer;
a second fluid control valve (Fig. 2 #150) disposed in the second outlet conduit to control a flow of the strained fluid from the second strainer;
a third fluid control valve (Fig. 2 #120) disposed in the first cross-flow conduit to control water flow into and out of the first strainer via the first cross-flow conduit; and
a fourth fluid control valve (Fig. 2 #130) disposed in the first cross-flow conduit to control water flow into and out of the second strainer via the first cross-flow conduit (see par. [0021-0022]).
Additionally, the limitation “seawater” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4,6,8 are rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 20120000835) in view of CHOI (US 9631641).
Regarding claims 2-4,6-8, DESAI teaches a second cross-flow conduit (Fig. 2 #116) coupled to each of the first and second strainers to fluidically couple together the first strainer and the second strainer.
DESAI does not teach a backflush pump. However, CHOI teaches a pump system (title, Figs.) including:
a first strainer (Figs. 1-3 #14);
a second strainer (Figs. 1-3 #24);
a plurality of pipes and valves (as show in the figures); and,
a backflush pump (Fig. 1 #13).
CHOI teaches the pump system can easily clean the strainers of particulates and/or debris by backflushing, which saves time and expenses (abstract; C2/L28-41).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of DESAI with a backflush pump and associated conduits of CHOI in order to clean the strainers in a known manner. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Note that it is within the skill of one having ordinary skill in the art to appropriately place a backflush pump and its conduit/outlets in association with the appropriate number of control valves for the purpose of selectively backwashing a filter. Duplication of parts (i.e. multiple valves) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 20120000835) in view of CHOI (US 9631641) and ANDERSON (US 20020008068).
Regarding claim 5, DESAI does not teach a variable speed drive. However, ANDERSON teaches an apparatus and method for backwashing fluid filter systems (title, Figs.) including:
a filtering apparatus (Fig. 1 #10);
a backflush pump (Fig. 1 #48); and,
variable speed motor drive (par. [0019]) for the purpose of varying the amount of backflush pressure (par. [0020]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine DESAI’s modified system with a variable speed motor drive coupled to the backflush pump as taught by ANDERSON in order to vary the pump pressure for better filter cleaning as is known in the art. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 20120000835) in view of SHARPE (US 5705065).
Regarding claim 9, DESAI does not teach the strainers comprise a window. However, SHARPE teaches a sea water strainer (title, Figs.) comprising a housing (Fig. 1 #16) made of transparent material or alternatively a transparent portion (“window”) for the purpose of allowing the contents and water level within the strainer may be viewed (C4/L29-36), which one having ordinary skill in the art would recognize be useful for determining whether the filter needs to be cleaned (C1/L55-57). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the strainers of DESAI with a window of SHARPE in order to view the contents and water level within the strainer as is known in the art. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 20120000835) in view of AMARAVADI (US 20170050128).
Regarding claim 10, DESAI does not teach a programmable logic controller (PLC). However, AMARAVADI teaches a transverse flow self-cleaning strainer (title, Figs.) that is backflushable (par. [0003,0020]) and a PLC for automating control of the strainer via e.g. pressure sensors and control valves (par. [0028,30]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the strainers of DESAI with a PLC in order to automatically control the strainer as is known in the art. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777